ovas20180331ex101image1.gif [ovas20180331ex101image1.gif]Exhibit 10.1




OVASCIENCE, INC.
Nonstatutory Stock Option Agreement

1.Grant of Option.
This agreement evidences the grant by OvaScience, Inc., a Delaware corporation
(the “Company”), on March 6, 2018 (the “Grant Date”) to James W. Lillie, Ph.D.,
an employee, consultant and/or director of the Company (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein, a
total of 357,057 shares (the “Shares”) of common stock, $0.001 par value per
share, of the Company (“Common Stock”) at $1.02 per Share as an inducement
material to the Participant’s entering into employment as Chief Scientific
Officer of the Company (pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company
Manual), on January 16, 2018, in accordance with the terms of a letter agreement
with the Company dated December 21, 2017 (the “Employment Agreement”). Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
March 5, 2028 (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.Vesting Schedule.
This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Vesting Commencement Date and as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following the first anniversary of the Vesting Commencement
Date until the fourth anniversary of the Vesting Commencement Date. For purposes
of this Agreement, “Vesting Commencement Date” shall mean January 16, 2018.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.
Notwithstanding the foregoing, if within one (1) year of the date of a Change in
Control Event (as defined in the Employment Agreement) the Participant’s
employment is terminated by the Company (or any successor) without Cause (as
defined in the Employment Agreement) or by the Participant for Good Reason (as
defined in the Employment Agreement), then 100% of the unvested portion of this
option shall vest as of the date of such termination.
3.Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be
accompanied by a completed Notice of Stock Option Exercise in the form attached
hereto as Exhibit A, signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in
accordance with paragraph (b) below. The Participant may purchase less than the
number of Shares covered hereby, provided that no partial exercise of this
option may be for any fractional share.
(b)    Payment Upon Exercise. Common Stock purchased upon the exercise of this
option shall be paid for as follows:
(1)    in cash or by check, payable to the order of the Company;
(2)    by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
(3)    to the extent approved by the Board of Directors of the Company (the
“Board”), in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value per share (as defined below) (“Fair Market Value”), provided
(i) such method of payment is then permitted under applicable law, (ii) such
Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
(4)    to the extent approved by the Board in its sole discretion, by delivery
of a notice of “net exercise” to the Company, as a result of which the
Participant would pay the exercise price for the portion of this option being
exercised by cancelling a portion of this option for such number of shares as is
equal to the exercise price divided by the excess of the Fair Market Value on
the date of exercise over the option exercise price per share;
(5)    to the extent permitted by applicable law and approved by the Board, in
its sole discretion, payment of such other lawful consideration as the Board may
determine; or
(6)    by any combination of the above permitted forms of payment.
Fair Market Value of a share of Common Stock for purposes of this Agreement will
be the closing sale price (for the primary trading session) on the date of grant
(or other date for which a determination is being made). For any date that is
not a trading day, the Fair Market Value of a share of Common Stock for such
date will be determined by using the closing sale price for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly. The Board can substitute a particular time of day or other measure
of “closing sale price” because of exchange or market procedures or can, in its
sole discretion, use weighted averages either on a daily basis or such longer
period as complies with Section 409A of Code. The Board has sole discretion to
determine the Fair Market Value for purposes of this Agreement, and the Board’s
determination is conclusive and binding.


(c)    Continuous Relationship with the Company Required. Except as otherwise
provided in this paragraph 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants from the Company (an “Eligible Participant”).
(d)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (e) and (f) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
(e)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” as specified in
paragraph (f) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
(f)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the Employment Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. If, prior to the Final Exercise
Date, the Participant is given notice by the Company of the termination of his
or her employment or other relationship by the Company for Cause, and the
effective date of such employment or other termination is subsequent to the date
of the delivery of such notice, the right to exercise this option shall be
suspended from the time of the delivery of such notice until the earlier of (i)
such time as it is determined or otherwise agreed that the Participant’s
employment or other relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination of employment or
other relationship (in which case the right to exercise this option shall,
pursuant to the preceding sentence, terminate immediately upon the delivery of
the notice of such termination of employment or other relationship for Cause).
The Participant’s employment shall be considered to have been terminated for
Cause if the Company determines, within 30 days after the Participant’s
resignation, that termination for Cause was warranted.
(g)    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this option until (i) all
conditions of this option have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.
4.Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under this option. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise of this option or at the same time as payment of
the exercise price unless the Company determines otherwise. If approved by the
Board in its sole discretion, the Participant may satisfy such tax obligations
in whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from this option creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
5.Transfer Restrictions.
This option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order and, during the life of the Participant,
shall be exercisable only by the Participant.
6.Adjustments for Changes in Common Stock and Certain Other Events.
(a)     Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities and exercise price
per share of this option shall be equitably adjusted by the Company (or
substituted options may be made, if applicable) in the manner determined by the
Board. Without limiting the generality of the foregoing, in the event the
Company effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to this option are adjusted
as of the date of the distribution of the dividend (rather than as of the record
date for such dividend), then the Participant, if he or she exercises this
option between the record date and the distribution date for such stock
dividend, shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such Shares were not outstanding as of the close
of business on the record date for such stock dividend.
(b)     Reorganization Events.
(1)     Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
(2)     Consequences of a Reorganization Event.
(i)    In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all (or any portion) of this option on such
terms as the Board determines: (A) provide that this option shall be assumed, or
substantially equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (B) upon written notice to the
Participant, provide that all of the Participant’s unexercised options will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant (to the extent then exercisable) within a
specified period following the date of such notice, (C) provide that outstanding
options shall become exercisable, in whole or in part prior to or upon such
Reorganization Event, (D) in the event of a Reorganization Event under the terms
of which holders of Common Stock will receive upon consummation thereof a cash
payment for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to the Participant with respect to
each option held by the Participant equal to (1) the number of shares of Common
Stock subject to the vested portion of this option (after giving effect to any
acceleration of vesting that occurs upon or immediately prior to such
Reorganization Event) multiplied by (2) the excess, if any, of (I) the
Acquisition Price over (II) the exercise, measurement or purchase price of this
option and any applicable tax withholdings, in exchange for the termination of
this option, (E) provide that, in connection with a liquidation or dissolution
of the Company, this option shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise, measurement or purchase price
thereof and any applicable tax withholdings) and (F) any combination of the
foregoing. In taking any of the actions permitted under this paragraph 6(b)(2),
the Board shall not be obligated to treat all options held by the Participant or
all options of the same type, identically.
(ii) For purposes of paragraph 6(b)(2)(i)(A), this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase or receive pursuant to the terms of this option,
for each share of Common Stock subject to this option immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of this option to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.
7.Amendment of Option.
(a)    Except as set forth in paragraph 7(b) below, the Board may amend, modify
or terminate this option, including but not limited to, substituting therefor
another option or other stock-based award of the same or a different type and
changing the date of exercise. The Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action does not materially and adversely affect the Participant’s
rights under this option or (ii) the change is permitted under paragraph 6,
above.
(b)     The Board may not, without stockholder approval, (1) amend this option
to provide an exercise price per share that is lower than the then-current
exercise price per share of this option, (2) cancel this option and grant in
substitution therefor new options or other stock-based awards covering the same
or a different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any portion of this option if
the exercise price per share is above the then-current Fair Market Value, or (4)
take any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the Nasdaq Stock Market.
8.Miscellaneous.
(a)    No Right To Employment or Other Status. The grant of this option shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim except as expressly provided in
this option.
(b)     No Rights As Stockholder. Subject to the provisions of this option, the
Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such Shares.
(c)    Governing Law. The provisions of this option shall be governed by and
interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware.
[Remainder of Page Intentionally Left Blank.]



IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.


 
OVASCIENCE, INC.


 
By: /s/ Jonathan Gillis   
 
Name: Jonathan Gillis
 
Title: Senior Vice President, Finance

PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.
PARTICIPANT:
/s/ James W. Lillie
James W. Lillie, Ph.D.





Address:    c/o OvaScience, Inc.
9 Fourth Avenue
Waltham, Massachusetts 02451

Exhibit A
NOTICE OF STOCK OPTION EXERCISE
Date: ____________
OvaScience, Inc.
9 Fourth Avenue
Waltham, Massachusetts 02451
Attention: Chief Financial Officer
Dear Sir or Madam:
I am the holder of a Nonstatutory Stock Option granted to me by OvaScience, Inc.
(the “Company”) on March 6, 2018 for the purchase of 357,057 shares of Common
Stock of the Company at a purchase price of $1.02 per share.
I hereby exercise my option to purchase _________ shares of Common Stock (the
“Shares”), for which I have enclosed __________ in the amount of ________.
Please register my stock certificate as follows:
 
Name(s):
_______________________
 
 
 
_______________________
 
 
Address:
_______________________
 









77445339v.2





